ELLIS, Judge.
This suit was previously considered by this court on an appeal taken by plaintiff, Higgins, Inc., from a judgment of the Nineteenth Judicial District Court, Parish of East Baton Rouge, dismissing appellant’s suit for recovery of unemployment compensation taxes in the sum of $145,500.00 reputedly paid through error to Richard E. Walker, Administrator of the Division of Employment Security, Department of Labor, State of Louisiana, pursuant to the provisions of the Louisiana Employment Security Law, LSA-R.S. 23:1471 et seq., during the years 1950 to 1953, inclusive, and the judgment reversed and the case remanded to the Nineteenth Judicial District Court for trial. See La.App., 129 So.2d 840.
The case was duly tried in the District Court in and for the Parish of East Baton Rouge and that court, “After considering the record and the opinion of the Honorable Court of Appeal, together with stipulation of counsel and the attached affidavit of Andrew J. Higgins, Jr. * * * DECREED that a mandatory injunction issue herein, ordering the said Richard E. Walker to transfer the experience rating records and credits resulting thereby of Higgins Industries, Inc. and/or Higgins Industries, Inc., in Liquidation, to Higgins, Inc. as the successor thereof, and to pay to Higgins, Inc. the balance of the refund which would be due after the said experience rating record and credit was so transferred for the three year period next preceding May 15, 1953.”
The defendant appealed from the judgment of the District Court and both counsel in oral argument and in their briefs frankly concede and state that the previous opinion of this court, reported in 129 So.2d 840, considered and decided every contention and question which has again been presented to this court on this appeal, as the defendant is desirous of obtaining a Supreme Court ruling in the matter. Counsel for defendant-appellant in his brief is reurging the commission of errors which were urged on application for rehearing in connection with the opinion rendered by this court when it previously considered this matter.
This court, believing that our previous judgment as expressed in the opinion of Judge Landry as the organ of this Court is correct, and no new questions being raised or presented on this second appeal, we hereby readopt that opinion reported, supra.
For the above and foregoing reasons the judgment of the District Court is hereby affirmed.
Affirmed.